Fourth Court of Appeals
                                    San Antonio, Texas
                                          February 3, 2022

                                       No. 04-21-00557-CV

                              CARDINAL SENIOR CARE, LLC,
                                       Appellant

                                                  v.

                                        Greg BRADWELL,
                                             Appellee

                   From the 57th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2021CI11679
                        Honorable Mary Lou Alvarez, Judge Presiding


                                          ORDER

Sitting:       Rebeca C. Martinez, Chief Justice
               Patricia O. Alvarez, Justice
               Lori I. Valenzuela, Justice

         On November 29, 2021, the trial court denied appellant’s motion to compel arbitration as
to its claims. On December 16, 2021, appellant filed its notice of appeal. On January 12, 2022,
appellant filed a motion seeking a stay of the underlying proceedings during the pendency of
their interlocutory appeal from an order denying their motion to compel arbitration. Appellee did
not file a response.

        Arbitration is intended to be a “rapid, inexpensive alternative to traditional litigation.” In
re Merrill Lynch Tr. Co. FSB, 235 S.W.3d 185, 195 (Tex. 2007) (quoting Jack B. Anglin Co.,
Inc. v. Tipps, 842 S.W.2d 266, 272–73 (Tex. 1992)). Requiring the parties to proceed in the trial
court while the trial court’s denial of appellant’s motion to compel arbitration is appealed
potentially leads to duplicative proceedings and unnecessary waste of party resources. See
Bowers v. Bowers, No. 07-21-00097-CV, 2021 WL 3890306, at *1 (Tex. App.—Amarillo Aug.
31, 2021, no pet.) (staying trial court proceedings pending resolution of interlocutory appeal after
denial of motion to compel arbitration); PlainsCapital Bank v. Krasovec, No. 03-19-00808-CV,
2020 WL 1071363, at *1 (Tex. App.—Austin Mar. 5, 2020, no pet.) (same); Cielo Prop. Group,
LLC v. Mulcahy, No. 03-18-00587-CV, 2018 WL 4517369, at *1 (Tex. App.—Austin Sept. 20,
2018, no pet.) (same).
        Accordingly, we grant appellant’s motion and stay the trial-court proceedings until the
disposition of the appeal or until further order of this court. See TEX. R. APP. P. 29.3 (“[T]he
appellate court may make any temporary orders necessary to preserve the parties’ rights until
disposition of the appeal . . .”); In re Geomet Recycling LLC, 578 S.W.3d 82, 87 (Tex. 2019)
(orig. proceeding) (noting that Rule 29.3 authority may include stay orders).


                                                   _________________________________
                                                   Lori I. Valenzuela, Justice



       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of February, 2022.



                                                   ___________________________________
                                                   Michael A. Cruz,
                                                   Clerk of Court